DETAILED ACTION
Due to a computer software complication Applicant’s 10/30/2020 response was not timely placed on the Examiner’s docket for consideration.  The Examiner appreciates Applicant reaching out to determine the status of the Application which prompted and allowed the Examiner to notify software support to identify said complication so that it may be avoided in the future.  Accordingly the delay in receiving this Office action was unavoidable and any inconvenience is deeply regretted.  

Applicant’s 10/30/2020 AFCP 2.0 response to the previous 09/02/2020 Office action was forwarded to the Examiner on 01/19/2021.  Consideration of said 10/30/2020 response began immediately on 01/19/2021 and said response was finally entered on 01/20/2021.

Upon consideration of said Applicant’s 10/30/2020 response the Finality of said previous 09/02/2020 Office action is withdrawn and the claims are allowed as set forth below.

This is the First Notice of Allowance of claims 1-7 as amended and/or filed in Applicant’s 10/30/2020 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed accordingly the earliest effective filing date is December 26, 2017 (20171226).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s 10/30/2020 amendments to the claims and arguments in support thereof with respect to the rejection set forth in section 7 of the previous Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render 
The invention is directed towards, inter alia, a combination of a vehicle, such as a train, plane, bus, etc., and an autonomously moving a cart tethered to a user (passenger) via a “movement allowable range”.  The combination of elements as arranged and claimed may best be visualized in figures 6A-C as filed on 12/20/2018, wherein the carts are automatically caused to move from one location to another based on the “traveling environment of the vehicle” while never being caused to move outside of the “movement allowable range” during such movements.  Such a combination provides and improvement to automated carts and baggage systems over those found in the prior art of record.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention, wherein it is understood that each reference shows various aspects of autonomous carts and controls thereof. This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210120                                                                                                                                                                                                      
/BEHRANG BADII/Primary Examiner, Art Unit 3665